DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 75 and 76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites “the computer-executable instructions” which is directed to a computer program or a computer code. The computer program claimed as computer listing per se, i.e., the descriptions or expressions of the programs, are not physical “things” nor are they statutory processes, as they are not “acts” being performed. Such claimed computer program does not define any structural and functional interrelationship between the computer program and other claimed aspects of the invention which permit the computer’s functionality to be realized. For this reason, the computer program is non-statutory because it is not considered as process, machine, manufacture, or composition of matter, or any new and useful improvement. Because the claim directed toward the program, the claim as a whole is considered as non-statutory functional descriptive material. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 18-19, 21-23, 25, 52, 53, 59-60, 62, 73, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0051710 to Cirik et al. (hereinafter Cirik) in view of US Pub. 2019/0104549 to Deng et al. (hereinafter Deng).

In regard claim 1, Cirik teaches or discloses a user equipment (UE) (see Fig. 15a, element 1502), comprising: 
a memory (see Fig. 15a, element 1524);
at least one transceiver (see Fig. 15a, elements 1520 and 1522); and 
at least one processor communicatively coupled to the memory and the at least one transceiver (see Fig. 15a, element 1518, 1524, 1520, and 1522), the at least one processor configured to: 
receive, from a transmission-reception point (TRP) via the at least one transceiver, a first downlink reference signal on at least one downlink reference signal resource using a downlink receive beam (see Fig. 15a, paragraphs [0212], and [0221], the enhanced procedure may be used, for example, if a wireless device receives a message (e.g., a PDCCH order) via resources (e.g., a CORESET with a TCI state) indicating an uplink reference signal (e.g., rather than a downlink reference signal). The wireless device may determine a downlink reference signal to be used for determining a transmission power. The wireless device 1808 and the base station 1804 may exchange one or more messages corresponding to one or more downlink reference signals (e.g., associated with different beams) to determine signal qualities associated with the one or more downlink reference signals);
cause the at least one transceiver to transmit, to the TRP, an uplink reference signal on at least one uplink reference signal resource using an uplink transmit beam (see paragraphs [0142], [0143], [0144], and [0210], the wireless device may send/transmit the uplink reference signal (e.g., via the uplink beam) to a base station, for example, based on receiving the PDCCH order. The uplink reference signal (e.g., as transmitted by the wireless device) may be measured at the base station for channel estimation and/or scheduling purposes);
cause the at least one transceiver to transmit the parameter to a network entity (see paragraph [0387], the wireless device may transmit, with a transmission power determined based on the downlink reference signal, the random-access preamble);
Cirik may not explicitly teach or disclose determine a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; and cause the at least one transceiver to transmit, to the network entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam.
However, Deng teaches or discloses determine a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal (see paragraphs [0154], [0159], [0206], [0219], and [0243], the mWTRU may instead, or in addition, determine and/or use an aspect of a beam, for example, the transmission or reception time of a signal or channel which may be beamformed. The mWTRU may receive time and frequency resource allocation of the present reference signals in SIB or RRC signaling. The mWTRU may determine or select a beam and use that beam for other determinations or associations); and cause the at least one transceiver to transmit, to the network entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam (see paragraphs [0092], and [0152], a beam-specific reference signal (BSRS) is a unique sequence transmitted per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for the physical downlink directional control channel (PDDCCH), beam tracking and measurement, and the like. It may implicitly carry beam identity information including a BSRS sequence index. It should be noted that there may be different types of BSRSs. The BSRS resource allocation may be pre-defined. The mWTRU may quantize the measured BSRS antenna reference signal strength and/or signal-to-noise ratio into a transmit beam quality metric according to a pre-defined look-up table).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including determine a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal and cause the at least one transceiver to transmit, to the network entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming 

In regard claims 2 and 53, Cirik may not explicitly teach or disclose the UE of claim 1, wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, to the network entity, an identifier associated with the downlink receive beam.
However, Deng teaches or discloses wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, to the network entity, an identifier associated with the downlink receive beam (see paragraph [0140], an mWTRU to detect, identify, and measure a downlink transmit measurement reference beam, each transmit narrow beam may carry a unique identity that may be implemented using: an AARS sequence index and a small data package. Based on the reported beam measurement, the SCmB may determine which mmW sector and which mmW transmit beams may be associated with the reporting mWTRU. The small data package may include the identity of each transmit beam. For example, a numeric beam ID and sector ID may be carried in a small payload or data package).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, to the network entity, an identifier associated with the downlink receive beam suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming transmission at multiple angular directions to mitigate against radio link interruptions read on paragraph [0003].

	In regard claim 3, Cirik may not explicitly teach or disclose the UE of claim 2, wherein the identifier associated with the downlink receive beam is an identifier of the first downlink reference signal.
However, Deng teaches or discloses wherein the identifier associated with the downlink receive beam is an identifier of the first downlink reference signal (see paragraphs [0140], and [0236], in order for an mWTRU to detect, identify, and measure a downlink transmit measurement reference beam, each transmit narrow beam may carry a unique identity that may be implemented using: an AARS sequence index and a small data package).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including wherein the identifier associated with the downlink receive beam is an identifier of the first downlink reference signal suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming transmission at multiple angular directions to mitigate against radio link interruptions read on paragraph [0003].

In regard claim 4, Cirik may not explicitly teach or disclose the UE of claim 2, wherein the identifier associated with the downlink receive beam is an identifier of the at least one downlink reference signal resource.
However, Deng teaches or discloses wherein the identifier associated with the downlink receive beam is an identifier of the at least one downlink reference signal resource (see paragraphs [0140], and [0236]).


In regard claims 18 and 59, Cirik may not explicitly teach or disclose the UE of claim 1, wherein the first lookup table represents the per-frequency group delay information for the downlink receive beam and the uplink transmit beam.
However, Deng teaches or discloses wherein the first lookup table represents the per-frequency group delay information for the downlink receive beam and the uplink transmit beam (see paragraphs [0092], [0138], [0152], and [0222], a beam-specific reference signal (BSRS) is a unique sequence transmitted per transmit beam that may be used for beam acquisition, timing/frequency. When an mWTRU camps on an SCmB, it may subsequently receive system information broadcast (SIB) specific to the mmW downlink beam configuration parameters that may include but are not limited to the following: mmW sector identity, the number of downlink transmit narrow beams per sector, BSRS frequency allocation, BSRS sequence configuration, BSRS periodicity, common PDDCCH transport format, common PDDCCH frequency allocation, common PDCCCH periodicity, and the like. The mWTRU may quantize the measured BSRS antenna reference signal strength and/or signal-to-noise ratio into a transmit beam quality metric according to a pre-defined look-up table. The mWTRU may link quantized measurement quality metric and a corresponding transmit beam identity to the applied beamforming control word).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including wherein the first lookup table represents the per-frequency group delay information for the downlink receive beam and the uplink transmit beam suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming transmission at multiple angular directions to mitigate against radio link interruptions read on paragraph [0003].

In regard claims 19 and 60, Cirik may not explicitly teach or disclose the UE of claim 1, wherein the at least one processor is further configured to: cause the at least one transceiver to transmit the first lookup table to the network entity before reception of the first downlink reference signal from the TRP.
However, Deng teaches or discloses cause the at least one transceiver to transmit the first lookup table to the network entity before reception of the first downlink reference signal from the TRP (see paragraph [0152]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including cause the at least one transceiver to transmit the first lookup table to the network entity before reception of the first downlink reference signal from the TRP suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming transmission at multiple angular directions to mitigate against radio link interruptions read on paragraph [0003].

In regard claim 23, Cirik teaches or discloses the UE of claim 1, wherein the at least one processor is further configured to: receive, via the at least one transceiver, a trigger from the network entity to transmit the first lookup table (see paragraphs [0144], [0256], [0268], [0305], a network (e.g., an NR network) may support aperiodic, periodic, and/or semi-persistent SRS transmissions. The wireless device may send/transmit SRS resources, for example, based on one or more trigger types. The one or more trigger types may comprise higher layer signaling (e.g., RRC) and/or one or more DCI formats. At least one DCI format may be used/employed for the wireless device to select at least one of one or more configured SRS resource sets. An SRS trigger type 0 may refer to an SRS triggered based on higher layer signaling. An SRS trigger type 1 may refer to an SRS triggered based on one or more DCI formats).
Cirik may not explicitly teach or disclose transmit the first lookup table.
However, Deng teaches or disclose transmit the first lookup table (see paragraph [0083]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including transmit the first lookup table suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming transmission at multiple angular directions to mitigate against radio link interruptions read on paragraph [0003].

In regard claims 24 and 61, Cirik teaches or discloses the UE of claim 1, wherein the first lookup table represents a plurality of frequency bins for a carrier frequency on which the first downlink reference signal is transmitted, wherein each frequency bin is associated with a group delay for the downlink receive beam when formed at a frequency within the frequency bin.

In regard claims 25 and 62, Cirik teaches or discloses the UE of claim 1, wherein the network entity is the TRP or a location server (see Figs. 1a, 1b, 2b, and 15b).

In regard claim 52, Cirik teaches or discloses a method of wireless communication performed by a user equipment (UE), comprising:
receiving, from a transmission-reception point (TRP), a first downlink reference signal on at least one downlink reference signal resource using a downlink receive beam (see Fig. 15a, paragraphs [0212], and [0221], the enhanced procedure may be used, for example, if a wireless device receives a message (e.g., a PDCCH order) via resources (e.g., a CORESET with a TCI state) indicating an uplink reference signal (e.g., rather than a downlink reference signal). The wireless device may determine a downlink reference signal to be used for determining a transmission power. The wireless device 1808 and the base station 1804 may exchange one or more messages corresponding to one or more downlink reference signals (e.g., associated with different beams) to determine signal qualities associated with the one or more downlink reference signals);
transmitting, to the TRP, an uplink reference signal on at least one uplink reference signal resource using an uplink transmit beam (see paragraphs [0142], [0143], [0144], and [0210], the wireless device may send/transmit the uplink reference signal (e.g., via the uplink beam) to a base station, for example, based on receiving the PDCCH order. The uplink reference signal (e.g., as transmitted by the wireless device) may be measured at the base station for channel estimation and/or scheduling purposes);
the wireless device may transmit, with a transmission power determined based on the downlink reference signal, the random-access preamble);
Cirik may not explicitly teach or disclose determining a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; and transmitting, to the network entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam.
However, Deng teaches or discloses determining a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal (see paragraphs [0154], [0159], [0206], [0219], and [0243], the mWTRU may instead, or in addition, determine and/or use an aspect of a beam, for example, the transmission or reception time of a signal or channel which may be beamformed. The mWTRU may receive time and frequency resource allocation of the present reference signals in SIB or RRC signaling. The mWTRU may determine or select a beam and use that beam for other determinations or associations);
transmitting, to the network entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam (see paragraphs [0092], and [0152], a beam-specific reference signal (BSRS) is a unique sequence transmitted per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for the physical downlink directional control channel (PDDCCH), beam tracking and measurement, and the like. It may implicitly carry beam identity information including a BSRS sequence index. It should be noted that there may be different types of BSRSs. The BSRS resource allocation may be pre-defined. The mWTRU may quantize the measured BSRS antenna reference signal strength and/or signal-to-noise ratio into a transmit beam quality metric according to a pre-defined look-up table).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including determining a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; and transmitting, to the network entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming transmission at multiple angular directions to mitigate against radio link interruptions read on paragraph [0003].

In regard claim 73, Cirik teaches or discloses a user equipment (UE) (see Fig. 15a, element 1502), comprising:
means for receiving, from a transmission-reception point (TRP), a first downlink reference signal on at least one downlink reference signal resource using a downlink receive beam (see Fig. 15a, paragraphs [0212], and [0221], the enhanced procedure may be used, for example, if a wireless device receives a message (e.g., a PDCCH order) via resources (e.g., a CORESET with a TCI state) indicating an uplink reference signal (e.g., rather than a downlink reference signal). The wireless device may determine a downlink reference signal to be used for determining a transmission power. The wireless device 1808 and the base station 1804 may exchange one or more messages corresponding to one or more downlink reference signals (e.g., associated with different beams) to determine signal qualities associated with the one or more downlink reference signals);
means for transmitting, to the TRP, an uplink reference signal on at least one uplink reference signal resource using an uplink transmit beam (see paragraphs [0142], [0143], [0144], and [0210], the wireless device may send/transmit the uplink reference signal (e.g., via the uplink beam) to a base station, for example, based on receiving the PDCCH order. The uplink reference signal (e.g., as transmitted by the wireless device) may be measured at the base station for channel estimation and/or scheduling purposes);
means for transmitting the parameter to a positioning entity (see paragraph [0387], the wireless device may transmit, with a transmission power determined based on the downlink reference signal, the random-access preamble);
Cirik may not explicitly teach or disclose means for determining a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; and means for transmitting, to the positioning entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam.
However, Deng teaches or discloses means for determining a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal (see paragraphs [0154], [0159], [0206], [0219], and [0243], the mWTRU may instead, or in addition, determine and/or use an aspect of a beam, for example, the transmission or reception time of a signal or channel which may be beamformed. The mWTRU may receive time and frequency resource allocation of the present reference signals in SIB or RRC signaling. The mWTRU may determine or select a beam and use that beam for other determinations or associations); and means for transmitting, to the positioning entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam (see paragraphs [0092], and [0152], a beam-specific reference signal (BSRS) is a unique sequence transmitted per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for the physical downlink directional control channel (PDDCCH), beam tracking and measurement, and the like. It may implicitly carry beam identity information including a BSRS sequence index. It should be noted that there may be different types of BSRSs. The BSRS resource allocation may be pre-defined. The mWTRU may quantize the measured BSRS antenna reference signal strength and/or signal-to-noise ratio into a transmit beam quality metric according to a pre-defined look-up table).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including means for determining a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; and means for transmitting, to the positioning entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming 

In regard claim 75, Cirik teaches or discloses a non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising:
at least one instruction instructing a user equipment (UE) to receive, from a transmission-reception point (TRP), a first downlink reference signal on at least one downlink reference signal resource using a downlink receive beam (see Fig. 15a, paragraphs [0212], and  [0221], the enhanced procedure may be used, for example, if a wireless device receives a message (e.g., a PDCCH order) via resources (e.g., a CORESET with a TCI state) indicating an uplink reference signal (e.g., rather than a downlink reference signal). The wireless device may determine a downlink reference signal to be used for determining a transmission power. The wireless device 1808 and the base station 1804 may exchange one or more messages corresponding to one or more downlink reference signals (e.g., associated with different beams) to determine signal qualities associated with the one or more downlink reference signals);
at least one instruction instructing the UE to transmit, to the TRP, an uplink reference signal on at least one uplink reference signal resource using an uplink transmit beam (see paragraphs [0142], [0143], [0144], and [0210], the wireless device may send/transmit the uplink reference signal (e.g., via the uplink beam) to a base station, for example, based on receiving the PDCCH order. The uplink reference signal (e.g., as transmitted by the wireless device) may be measured at the base station for channel estimation and/or scheduling purposes);
the wireless device may transmit, with a transmission power determined based on the downlink reference signal, the random-access preamble).
Cirik may not explicitly teach or disclose at least one instruction instructing the UE to determine a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; and at least one instruction instructing the UE to transmit, to the positioning entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam.
However, Deng teaches or discloses at least one instruction instructing the UE to determine a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal (see paragraphs [0154], [0159], [0206], [0219], and [0243], the mWTRU may instead, or in addition, determine and/or use an aspect of a beam, for example, the transmission or reception time of a signal or channel which may be beamformed. The mWTRU may receive time and frequency resource allocation of the present reference signals in SIB or RRC signaling. The mWTRU may determine or select a beam and use that beam for other determinations or associations); and at least one instruction instructing the UE to transmit, to the positioning entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam (see paragraphs [0092], and [0152], a beam-specific reference signal (BSRS) is a unique sequence transmitted per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for the physical downlink directional control channel (PDDCCH), beam tracking and measurement, and the like. It may implicitly carry beam identity information including a BSRS sequence index. It should be noted that there may be different types of BSRSs. The BSRS resource allocation may be pre-defined. The mWTRU may quantize the measured BSRS antenna reference signal strength and/or signal-to-noise ratio into a transmit beam quality metric according to a pre-defined look-up table).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including at least one instruction instructing the UE to determine a parameter representing a difference between a reception time of the first downlink reference signal and a transmission time of the uplink reference signal; and at least one instruction instructing the UE to transmit, to the positioning entity, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam suggested by Deng. This modification would provide for enable multi-angle of arrival receptions for an incoming transmission at multiple angular directions to mitigate against radio link interruptions read on paragraph [0003].




Claims 26-29, 44-45, 49, 51, 63-64, 71-72, 74, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik in view of US Pub. 2019/0373573 to Cui et al. (hereinafter Cui).

In regard claim 26, Cirik teaches or discloses a network entity (see Figs. 1a, 1b and 15b), comprising: 
a memory (see paragraph [0198], the random-access memory (RAM) 1533);
at least one network interface (see paragraph [0198], a network interface 1539);
at least one processor communicatively coupled to the memory and the network interface (see Fig. 15b, paragraph [0198]), the at least one processor configured to (see Fig. 15b, paragraph [0198]):
cause the at least one network interface to transmit, to a user equipment (UE), an identification of at least one downlink reference signal resource to enable the UE to receive, from a transmission-reception point (TRP), a first downlink reference signal on the at least one downlink reference signal resource using a downlink receive beam (see paragraph [0208], the base station may activate (e.g., by sending a MAC CE) the CORESET with the TCI state indicating the downlink reference signal (e.g., CSI-RS, SSB). The wireless device may receive a downlink signal (e.g., DCI, PDCCH transmission, a PDCCH order) via the CORESET based on the downlink reference signal (e.g., via the downlink beam));
cause the at least one network interface to transmit, to the UE, an identification of at least one uplink reference signal resource to enable the UE to transmit, to the TRP, an uplink reference signal on the at least one uplink reference signal resource using an uplink transmit beam (see paragraphs [0210], and [0222], the downlink signal may be sent via a CORESET. A TCI state of the CORESET may indicate an uplink reference signal (e.g., an SRS) associated with an uplink beam. The wireless device may receive a PDCCH order via the CORESET with the TCI state indicating the uplink reference signal. The base station 1804 may send/ transmit a PDCCH transmission 1850 (e.g., DCI) via a CORESET that is associated with an uplink reference signal (e.g., an SRS). The uplink reference signal may be associated with an uplink beam. The CORESET may be associated (e.g., configured) with a TCI state indicating the uplink reference signal);
receive, from the UE via the at least one network interface, a parameter representing a difference between a reception time at the UE of the first downlink reference signal and a transmission time of the uplink reference signal from the UE (see paragraphs [0266], [0267], and [0387], the base station 2004 may determine that the CORESET 2012-2, among the one or more CORESETs, is associated/configured with an antenna port quasi co-location property (e.g., or a TCI state) indicating an uplink reference signal (e.g., the uplink RS 2). The base station 2004 may determine that the CORESET 2012-1, among the one or more CORESETs, is associated /configured with an antenna port quasi co-location property (e.g., or a TCI state) indicating an uplink reference signal (e.g., the uplink RS 2), for example, based on determining to transmit the PDCCH order).
Cirik may not explicitly teach or disclose receive, from the UE via the at least one network interface, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam; and estimate a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table.
However, Cui teaches or discloses receive, from the UE via the at least one network interface, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the divider control input may be provided by either the baseband circuitry 804 or the applications processor 802 depending on the desired output frequency. In some embodiments, a divider control input (e.g., N) may be determined from a look-up table based on a channel indicated by the applications processor 802); and estimate a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table (see paragraphs [0038], [0040], [0042], and [0083], a UE may perform a positioning measurement when a predetermined positioning signal (e.g. the PRS (positioning reference signal), CRS (cell reference signal), or others) occurs. The UE may report, to eSMLC 127, the serving cell IDl, the timing advance (difference between its transmit and receive time), and estimated timing and power of detected neighbor cells. eSMLC 127 may estimate the UE position based on this information and its knowledge of the cells’ positions. Existing ECID positioning may require the UE, in Connected mode, to perform measurements on the serving cell and report the measurement results to the network.
The OTDOA/RSTD measurements may be obtained from positioning signals (e.g., a positioning reference signal (PRS)) transmitted by the reference cell and the nearby cells.
a divider control input (e.g., N) may be determined from a look-up table based on a channel indicated by the applications processor 802).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including receive, from the UE via the at least one network interface, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group 

In regard claims 27 and 64, Cirik teaches or discloses the network entity of claim 26, wherein the at least one processor is further configured to:
receive, from the UE via the at least one network interface, an identifier associated with the downlink receive beam (paragraph [0208], [0210], and [0211], the base station may configure (e.g., via RRC messaging) the CORESET with a TCI state. The TCI state may indicate a downlink reference signal (e.g., CSI-RS, SSB) associated with a downlink beam. The base station may activate (e.g., by sending a MAC CE) the CORESET with the TCI state indicating the downlink reference signal (e.g., CSI-RS, SSB).

In regard claim 28, Cirik teaches or discloses the network entity of claim 27, wherein the identifier associated with the downlink receive beam is an identifier of the first downlink reference signal (paragraphs [0208], [0210], and [0211], the base station may configure (e.g., via RRC messaging) the CORESET with a TCI state. The TCI state may indicate a downlink reference signal (e.g., CSI-RS, SSB) associated with a downlink beam. The base station may activate (e.g., by sending a MAC CE) the CORESET with the TCI state indicating the downlink reference signal (e.g., CSI-RS, SSB).

In regard claim 29, Cirik teaches or discloses the network entity of claim 27, wherein the identifier associated with the downlink receive beam is an identifier of the at least one downlink reference signal resource (paragraphs [0208], [0210], and [0211], the base station may configure (e.g., via RRC messaging) the CORESET with a TCI state. The TCI state may indicate a downlink reference signal (e.g., CSI-RS, SSB) associated with a downlink beam. The base station may activate (e.g., by sending a MAC CE) the CORESET with the TCI state indicating the downlink reference signal (e.g., CSI-RS, SSB).

In regard claim 44, Cirik teaches or discloses the network entity of claim 26, wherein the first lookup table represents the per- frequency group delay information for the downlink receive beam and the uplink transmit beam (see paragraph [0083]).

In regard claims 45 and 71, Cirik teaches or discloses the network entity of claim 26, wherein the first lookup table is received before transmission to the UE of the identification of the at least one downlink reference signal resource (see paragraph [0083]).

In regard claim 49, Cirik teaches or discloses the network entity of claim 26, wherein the at least one processor is further configured to:
cause the at least one network interface to transmit a trigger to the UE to transmit the first lookup table (see paragraph [0083]).

In regard claim 50, Cirik teaches or discloses the network entity of claim 26, wherein the first lookup table represents a plurality of frequency bins for a carrier frequency on which the first downlink reference signal is transmitted, wherein each frequency bin is associated with a group delay for the downlink receive beam when formed at a frequency within the frequency bin.

In regard claims 51 and 72, Cirik teaches or discloses the network entity of claim 26, wherein the network entity is the TRP or a location server (see paragraphs [0053], [0055], [0056], and [0067]).

In regard claim 63, Cirik teaches or discloses a method of wireless communication performed by a network entity, comprising:
transmitting, to a user equipment (UE), an identification of at least one downlink reference signal resource to enable the UE to receive, from a transmission-reception point (TRP), a first downlink reference signal on the at least one downlink reference signal resource using a downlink receive beam (see paragraph [0208], the base station may activate (e.g., by sending a MAC CE) the CORESET with the TCI state indicating the downlink reference signal (e.g., CSI-RS, SSB). The wireless device may receive a downlink signal (e.g., DCI, PDCCH transmission, a PDCCH order) via the CORESET based on the downlink reference signal (e.g., via the downlink beam));
transmitting, to the UE, an identification of at least one uplink reference signal resource to enable the UE to transmit, to the TRP, an uplink reference signal on the at least one uplink reference signal resource using an uplink transmit beam (see paragraphs [0210], [0222], the downlink signal may be sent via a CORESET. A TCI state of the CORESET may indicate an uplink reference signal (e.g., an SRS) associated with an uplink beam. The wireless device may receive a PDCCH order via the CORESET with the TCI state indicating the uplink reference signal. The base station 1804 may send/transmit a PDCCH transmission 1850 (e.g., DCI) via a CORESET that is associated with an uplink reference signal (e.g., an SRS). The uplink reference signal may be associated with an uplink beam. The CORESET may be associated (e.g., configured) with a TCI state indicating the uplink reference signal);
receiving, from the UE, a parameter representing a difference between a reception time at the UE of the first downlink reference signal and a transmission time of the uplink reference signal from the UE (see paragraphs [0266], [0267], and [0387], the base station 2004 may determine that the CORESET 2012-2, among the one or more CORESETs, is associated/ configured with an antenna port quasi co-location property (e.g., or a TCI state) indicating an uplink reference signal (e.g., the uplink RS 2). The base station 2004 may determine that the CORESET 2012-1, among the one or more CORESETs, is associated /configured with an antenna port quasi co-location property (e.g., or a TCI state) indicating an uplink reference signal (e.g., the uplink RS 2), for example, based on determining to transmit the PDCCH order).
Cirik may not explicitly teach or disclose receiving, from the UE, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam; and estimating a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a 
However, Cui teaches or discloses receiving, from the UE, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam (see paragraph [0083], divider control input may be provided by either the baseband circuitry 804 or the applications processor 802 depending on the desired output frequency. In some embodiments, a divider control input (e.g., N) may be determined from a look-up table based on a channel indicated by the applications processor 802); and estimating a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table (see paragraphs [0038], [0040], [0042], and [0083], a UE may perform a positioning measurement when a predetermined positioning signal (e.g. the PRS (positioning reference signal), CRS (cell reference signal), or others) occurs. The UE may report, to eSMLC 127, the serving cell IDl, the timing advance (difference between its transmit and receive time), and estimated timing and power of detected neighbor cells. eSMLC 127 may estimate the UE position based on this information and its knowledge of the cells' positions. Existing ECID positioning may require the UE, in Connected mode, to perform measurements on the serving cell and report the measurement results to the network. The OTDOA/RSTD measurements may be obtained from positioning signals (e.g., a positioning reference signal (PRS)) transmitted by the reference cell and the nearby cells. A divider control input (e.g., N) may be determined from a look-up table based on a channel indicated by the applications processor 802).


In regard claim 74, Cirik teaches or discloses a network entity, comprising:
means for transmitting, to a user equipment (UE), an identification of at least one downlink reference signal resource to enable the UE to receive, from a transmission-reception point (TRP), a first downlink reference signal on the at least one downlink reference signal resource using a downlink receive beam (see paragraph [0208], the base station may activate (e.g., by sending a MAC CE) the CORESET with the TCI state indicating the downlink reference signal (e.g., CSI-RS, SSB). The wireless device may receive a downlink signal (e.g., DCI, PDCCH transmission, a PDCCH order) via the CORESET based on the downlink reference signal (e.g., via the downlink beam));
means for transmitting, to the UE, an identification of at least one uplink reference signal resource to enable the UE to transmit, to the TRP, an uplink reference signal on the at least one uplink reference signal resource using an uplink transmit beam (see paragraphs [0210], and the downlink signal may be sent via a CORESET. A TCI state of the CORESET may indicate an uplink reference signal (e.g., an SRS) associated with an uplink beam. The wireless device may receive a PDCCH order via the CORESET with the TCI state indicating the uplink reference signal. The base station 1804 may send/transmit a PDCCH transmission 1850 (e.g., DCI) via a CORESET that is associated with an uplink reference signal (e.g., an SRS). The uplink reference signal may be associated with an uplink beam. The CORESET may be associated (e.g., configured) with a TCI state indicating the uplink reference signal);
means for receiving, from the UE, a parameter representing a difference between a reception time at the UE of the first downlink reference signal and a transmission time of the uplink reference signal from the UE (see paragraphs [0266], [0267], and [0387], the base station 2004 may determine that the CORESET 2012-2, among the one or more CORESETs, is associated/ configured with an antenna port quasi co-location property (e.g., or a TCI state) indicating an uplink reference signal (e.g., the uplink RS 2). The base station 2004 may determine that the CORESET 2012-1, among the one or more CORESETs, is associated /configured with an antenna port quasi co-location property (e.g., or a TCI state) indicating an uplink reference signal (e.g., the uplink RS 2), for example, based on determining to transmit the PDCCH order).
Cirik may not explicitly teach or disclose means for receiving, from the UE, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam; and means for estimating a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink 
However, Cui teaches or discloses means for receiving, from the UE, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam (see paragraph [0083], divider control input may be provided by either the baseband circuitry 804 or the applications processor 802 depending on the desired output frequency. A divider control input (e.g., N) may be determined from a look-up table based on a channel indicated by the applications processor 802); and means for estimating a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table (see paragraphs [0038], [0040], [0042], and [0083], a UE may perform a positioning measurement when a predetermined positioning signal (e.g. the PRS (positioning reference signal), CRS (cell reference signal), or others) occurs. The UE may report, to eSMLC 127, the serving cell IDl, the timing advance (difference between its transmit and receive time), and estimated timing and power of detected neighbor cells. eSMLC 127 may estimate the UE position based on this information and its knowledge of the cells' positions. Existing ECID positioning may require the UE, in Connected mode, to perform measurements on the serving cell and report the measurement results to the network. The OTDOA/RSTD measurements may be obtained from positioning signals (e.g., a positioning reference signal (PRS)) transmitted by the reference cell and the nearby cells. A divider control input (e.g., N) may be determined from a look-up table based on a channel indicated by the applications processor 802).


In regard claim 76, Cirik teaches or discloses a non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising:
at least one instruction instructing a network entity to transmit, to a user equipment (UE), an identification of at least one downlink reference signal resource to enable the UE to receive, from a transmission-reception point (TRP), a first downlink reference signal on the at least one downlink reference signal resource using a downlink receive beam (see paragraph [0208], the base station may activate (e.g., by sending a MAC CE) the CORESET with the TCI state indicating the downlink reference signal (e.g., CSI-RS, SSB). The wireless device may receive a downlink signal (e.g., DCI, PDCCH transmission, a PDCCH order) via the CORESET based on the downlink reference signal (e.g., via the downlink beam));
the downlink signal may be sent via a CORESET. A TCI state of the CORESET may indicate an uplink reference signal (e.g., an SRS) associated with an uplink beam. The wireless device may receive a PDCCH order via the CORESET with the TCI state indicating the uplink reference signal. The base station 1804 may send/transmit a PDCCH transmission 1850 (e.g., DCI) via a CORESET that is associated with an uplink reference signal (e.g., an SRS). The uplink reference signal may be associated with an uplink beam. The CORESET may be associated (e.g., configured) with a TCI state indicating the uplink reference signal);
at least one instruction instructing the network entity to receive, from the UE, a parameter representing a difference between a reception time at the UE of the first downlink reference signal and a transmission time of the uplink reference signal from the UE (see paragraphs [0266], [0267], and [0387], the base station 2004 may determine that the CORESET 2012-2, among the one or more CORESETs, is associated/ configured with an antenna port quasi co-location property (e.g., or a TCI state) indicating an uplink reference signal (e.g., the uplink RS 2). The base station 2004 may determine that the CORESET 2012-1, among the one or more CORESETs, is associated /configured with an antenna port quasi co-location property (e.g., or a TCI state) indicating an uplink reference signal (e.g., the uplink RS 2), for example, based on determining to transmit the PDCCH order).
Cirik may not explicitly teach or disclose at least one instruction instructing the network entity to receive, from the UE, a first lookup table or an identifier of the first lookup table, 
However, Cui teaches or discloses at least one instruction instructing the network entity to receive, from the UE, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam (see paragraph [0083], divider control input may be provided by either the baseband circuitry 804 or the applications processor 802 depending on the desired output frequency. In some embodiments, a divider control input (e.g., N) may be determined from a look-up table based on a channel indicated by the applications processor 802); and at least one instruction instructing the network entity to estimate a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table (see paragraphs [0038], [0040], [0042], and [0083], a UE may perform a positioning measurement when a predetermined positioning signal (e.g. the PRS (positioning reference signal), CRS (cell reference signal), or others) occurs. The UE may report, to eSMLC 127, the serving cell IDl, the timing advance (difference between its transmit and receive time), and estimated timing and power of detected neighbor cells. eSMLC 127 may estimate the UE position based on this information and its knowledge of the cells' positions. Existing ECID positioning may require the UE, in Connected mode, to perform measurements on the serving cell and report the measurement results to the network. The OTDOA/RSTD measurements may be obtained from positioning signals (e.g., a positioning reference signal (PRS)) transmitted by the reference cell and the nearby cells. A divider control input (e.g., N) may be determined from a look-up table based on a channel indicated by the applications processor 802).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify a device performing a random access procedure of Cirik by including at least one instruction instructing the network entity to receive, from the UE, a first lookup table or an identifier of the first lookup table, wherein the first lookup table represents per-frequency group delay information for the downlink receive beam and/or the uplink transmit beam; and at least one instruction instructing the network entity to estimate a position of the UE based, in part, on the difference between the reception time of the first downlink reference signal and the transmission time of the uplink reference signal and a group delay for the downlink receive beam and/or the uplink transmit beam retrieved from the first lookup table +suggested by Cui. This modification would provide to prioritize the reading of system information in idle over mobile positioning measurements over the reading of the SI information read on paragraph [0019].

Allowable Subject Matter
Claims 5-17, 20-22, 24, 30-43, 46-48, 50, 54-58, 61, and 65-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





Date: 11/05/2021





/PHIRIN SAM/Primary Examiner, Art Unit 2476